Citation Nr: 0020644	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-18 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disorder, to include as secondary to a service connected left 
knee disorder.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1946.

The Chicago, Illinois Department of Veterans Affairs (VA), 
Regional Office (RO) denied service connection for a right 
knee disorder in a May 1981 decision.  The veteran did not 
appeal the decision, and it became final.  This case comes to 
the Board on appeal from a July 1997 rating decision which 
found that new and material evidence had not been presented 
to reopen the veteran's claim for service connection for 
arthritis of the right knee.  A December 1997 rating decision 
separately denied secondary service connection.  The 
secondary issue is inextricably intertwined with the issue of 
new and material evidence for a right knee condition, and the 
issues will be considered in tandem.  

The veteran presented testimony at a personal hearing before 
a Hearing Officer (HO) at the RO in February 1998.  The HO 
confirmed and continued the denial of the benefit sought.  In 
September 1999, the RO reviewed the case in light of the 
amended procedures for evaluation of new and material 
evidence claims as set out in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), but declined to reopen the veteran's claim.  
The veteran submitted evidence after the most recent RO 
review, along with a written waiver of RO consideration in 
March, 2000.  

The veteran also presented testimony at a personal hearing 
before the undersigned at the RO (Travel Board) in December 
1999.  At the hearing it was noted that additional issues of 
entitlement to an earlier effective date for a 30 percent 
rating for a left eye cataract and to secondary service 
connection for right and leg hip disorders had not been 
developed for appellate review and would be referred to the 
RO for consideration.  These matters are accordingly referred 
to the RO for further consideration.  

An appeal for a rating in excess of 30 percent for a left eye 
cataract was withdrawn by written document signed by the 
veteran in December 1999..


FINDINGS OF FACT

1.  In May 1981, the RO denied service connection for a right 
knee disorder essentially on the basis that the evidence did 
not show that current claimed disability was incurred in, or 
was caused by, service; the veteran did not perfect an appeal 
of this determination.

2.  Evidence presented since the May 1981 decision tends to 
show a nexus between current right knee disability and 
service, as well as a possible link between current right 
knee disability and a service connected left knee disorder, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in May 1981 denying service 
connection for a right knee disorder is final. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a), 20.302, 20.1103 
(1999).

2.  Evidence received since the May 1981 RO decision is new 
and material, and the claim may be reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim previously and finally disallowed by the RO may not 
be reopened in the absence of new and material evidence.  
38 U.S.C.A. § 5108, 7105; 38 C.F.R. § 3.156, 20.1103.  
However, when a claimant requests that a claim be reopened 
after a final decision and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may reopen such a claim, it must so find.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit held that in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), the United States Court of Appeals for 
Veterans Claims (Court) impermissibly ignored the definition 
of "material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin and 
related cases that required reopening of claim on the basis 
of "a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the case was declared invalid. 
The Federal Circuit held in Hodge that the legal standard 
that remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, to 
establish service connection there must be medical evidence 
of a current disability, see Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well- grounded claim set 
forth in Caluza, supra), petition for cert. filed, No. 97- 
7373 (Jan. 5, 1998).  Positive medical evidence of a nexus 
may be rebutted, in an appropriate case, by medical evidence 
that demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b), 
is that there may be a "chronic" disease which manifests and 
is identified as such in service and the same condition 
currently exists; or if a disease manifests itself during 
service but is not identified until later and there is a 
showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (recognizing that service connection may 
be established for a nonservice-connected disability 
aggravated by a service-connected disability).  In order to 
show that a disability is proximately due to or the result of 
a service connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally related.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).

The last previous final denial of the veteran's claim was, as 
noted, in May 1981 by the Chicago, Illinois RO.  Therefore, 
the analysis of the evidence submitted to reopen the 
veteran's claim must include review of all evidence submitted 
subsequent to the May 1981 determination.

Service connection for a left knee disorder, classified as 
"traumatic arthritis" was granted in a 1949 rating 
decision.  This disorder is presently rated 30 percent 
disabling.  The records pertaining to his left knee disorder 
include a history of patella removal in May 1949, and show 
continued treatment for left knee problems thereafter.  

The May 1981 decision, which denied service connection for a 
right knee disorder, considered the service medical records 
that documented treatment for an injury to the left knee.  
Service medical records revealed that the veteran injured his 
left knee in November 1945, and the injury was assessed as 
"mild traumatic arthritis," left knee.  On separation 
examination in March 1946, a history of knee injury in 1945 
was noted; on examination, findings of the right knee were 
negative.  However, another portion of the separation 
examination recorded "probable transitive arthritis right 
knee."  

Among the pertinent post service medical records previously 
considered by the RO in May 1981, was a February 1981 X-ray 
showing "mild moderate" degenerative joint disease of the 
right knee.  The records prior to that time primarily 
addressed his left knee pathology, although a May 1947 VA 
examination noted "slight lateral motion" in the right 
knee, with X rays that showed no structural change.  
Additionally, a July 1950 VA out patient report did refer to 
the right knee as stable.  X rays revealed no evidence of 
disease or injury.   
The basis for the May 1981 denial was that arthritis of the 
right knee was first noted after service.  The RO concluded 
that the reference to arthritis of the right knee in the 
March 1946 separation examination was erroneous, based on the 
evidence of treatment in service for a left knee injury and 
the absence of evidence of injury to the right knee.

Evidence received after the May 1981 denial shows continued 
treatment for arthritis of both knees, as documented in a VA 
treatment record of June 1986.  Bilateral knee arthritis was 
also documented on a January 1997 VA examination, which did 
not include an opinion regarding etiology of right knee 
arthritis.  

Also received after the May 1981 denial were 1998 and 1999 
letters written by private physicians in.  Handwritten 
letters drafted by a physician at the UIC Medical Center 
Arthritis Geriatric Center in November 1998 and a February 
1999 state that the veteran was evaluated at the arthritis 
clinic and was found to have right knee osteoarthritis and 
left knee osteoarthritis, status post patellectomy.  A 
history of left knee surgery in 1949 was noted.  It was also 
noted that there was a history of "transient arthritis" in 
the right knee reported in old records, but that such term 
was not used in current medical terminology.  The physician 
opined that it was difficult to establish a relationship 
between the veteran's current right knee pathology and the 
"transient arthritis" but indicated that an earlier 
arthritis process leading to the current osteoarthritis could 
not be excluded.  

A February 1999 letter from a physician who is an assistant 
professor in rheumatology stated that he reviewed the 
veteran's discharge medical records from 1946.  He opined 
that the X rays and medical summary demonstrated that the 
veteran had osteoarthritis of the knees at that time and 
currently has osteoarthritis, as demonstrated by follow up X 
rays in 1997.  A second letter from this physician, submitted 
in December 1999, stated that the veteran had symptoms of 
osteoarthritis of the right knee dating back to 1946.  He 
also stated that the veteran subsequently developed 
osteoarthritis of the left knee, which was treated with 
surgery in 1949.  The surgery was unsuccessful and the 
veteran had an abnormal gait, thereafter.   Abnormal 
biomechanics imposed by having arthritis in his left knee 
were opined to have accelerated and exacerbated the 
development of arthritis in other joints.  
As noted above, the veteran testified at a hearing before the 
RO in February 1999, and at a Travel Board hearing in 
December 1999.  He acknowledged at both hearings that he 
presently receives treatment for both knees.  He also 
testified that he received medical treatment for the right 
knee shortly after service.  He asserted his belief that his 
right knee disorder was caused by service.  The Board accepts 
the veteran's testimony as sincere, but notes that he does 
not have the medical expertise to render a probative opinion 
as to medical causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995).

The Board finds that the medical evidence, namely the letters 
from the veteran's private physicians, is "new" as it was not 
available for review in May 1981, and that it is "material" 
since it bears directly on matters which were the bases of 
the prior denial of service connection.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  As the additional 
evidence is both "new and material", the claim is reopened.  
See 38 C.F.R. § 3.156.

In light of the determination above, the Board must determine 
whether the claim is well-grounded, and whether VA has met 
its duty to assist in the development of the claim prior to a 
de novo review of the claim.  See Elkins, No. 97-1534; 
Winters, No. 97-2180. 

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by a 
fair and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

Upon review of the evidence both old and new, the Board finds 
that there is competent (medical) evidence of current right 
knee disability, there is evidence of a knee injury in 
service, and a physician's letters suggest a nexus between 
the current knee disability and an injury in service.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Additionally, the 
December 1999 physician's letter constitutes competent 
evidence linking the right knee disability to the service 
connected left knee disorder.  The credibility of the private 
physicians' statements is presumed, and the elements of a 
well grounded claim for service connection, as set forth in 
Caluza and Epps, are satisfied.  Thus, the Board finds that 
the claim for service connection for a right knee disorder is 
well grounded.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a right knee disorder and to establish that 
the claim is well grounded is granted.


REMAND

Inasmuch as the claim for service connection for a right knee 
disorder has been reopened, and is well grounded, the duty to 
assist attaches.

Where an appellant presents a well-grounded claim for VA 
benefits, VA has a statutory duty to assist the appellant "in 
developing the facts pertinent to the claim" at the merits 
stage of the adjudication.  38 U.S.C.A. § 5107(a).  This 
includes the duty to obtain VA examinations which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought, as well as the duty to obtain all relevant 
treatment records referred to by the veteran  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).
The veteran has not been provided a VA examination for an 
opinion as to the etiology of his present right knee 
disorder, to include an opinion whether it was caused or 
aggravated by the service connected left knee disorder.

To ensure that VA has met its duty to assist the veteran in 
developing all facts pertinent to his claim, the case is 
REMANDED to the RO for the following:

1. The veteran should be asked to 
identify all sources of recent treatment 
he received for his right knee disorder.  
Copies of complete clinical records from 
all sources identified (not already in 
the claims folder) should be secured and 
associated with the claims folder.

2.  The veteran should then be scheduled 
for an examination by an orthopedic 
specialist to determine the nature and 
probable etiology of his right knee 
disorder.  His claims folder must be 
reviewed in conjunction with the 
examination.  Any indicated diagnostic 
studies should be performed.  The 
specialist should render opinions as to:

	a. The nature and probable etiology 
of any right knee pathology.

b. To the extent medically 
ascertainable, whether any current right 
knee disorder became manifested during 
active service or was caused by any event 
during active service.

	c. To the extent medically 
ascertainable, whether the veteran's 
current right knee disorder, if diagnosed 
as arthritis, became manifest within one 
year of his March 1946 discharge from 
service.

	d. To the extent medically 
ascertainable, whether the veteran's 
right knee disorder, if any, was caused, 
or aggravated by, his service connected 
left knee disorder. 

The rationale for any opinions expressed 
must be provided.

3. The RO must then review the claims 
folder and ensure that all of the 
foregoing development is completed.  Then  
the RO must readjudicate the veteran's 
claim for direct and secondary service 
connection for a right knee disorder on a 
de novo basis.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The purpose of the examination requested in this remand is to 
obtain evidence which may be dispositive of the appeal.  The 
veteran is hereby notified that pursuant to 38 C.F.R. § 3.655 
failure to appear for the requested VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals


 



